                   Case 2:19-cv-09332-SSV-DMD Document 1-1 Filed 04/12/19 Page 1 of 6




                                                                                                                      TV / PERINJ
                                                                                                     Transmittal Number: 19574167
Notice of Service of Process                                                                            Date Processed: 03/29/2019

Primary Contact:           Paula B Christ
                           The Goodyear Tire & Rubber Company
                           200 Innovation Way
                           Akron, OH 44316-0001

Entity:                                       The Goodyear Tire & Rubber Company
                                              Entity ID Number 2385176
Entity Served:                                The Goodyear Tire & Rubber Company
Title of Action:                              Tracie Hood vs. The Goodyear Tire & Rubber Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Personal Injury
Court/Agency:                                 Terrebonne Parish District Court, LA
Case/Reference No:                            185375 Div B
Jurisdiction Served:                          Louisiana
Date Served on CSC:                           03/28/2019
Answer or Appearance Due:                     15 days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Joseph "Joey" F. LaHatte III
                                              504-309-2996

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                  Case 2:19-cv-09332-SSV-DMD Document 1-1 Filed 04/12/19 Page 2 of 6   3

                                                                             CITATION


TRACIE HOOD                                                                   ~~ r,                                            Case: 0185375
                                                                         91 '          rt'9'
                                                                         0                                                     Division: B
versus                                                                  ~ ~i~~~ ~,i~~~ ~                                       32°d Judicial District Court
                                                                                                                               Parish of Terrebonne
GOODYEAR TIRE & RUBBER COMPANY, ETAL                                         ~~~~~~ ,,~
                                                                                    f                                          State ofLouisiana


                                                     A Resident of EastBaton RougeParish
TO: THE GOODYEAR TIRE & R UBBER COMPANY
     THRO UGH ITS REGISTERED AGENT.
     CORPORATION SERVICE COMPANY
     FOR SERVICE OF PROCESS
     501 LOUISIANA AVENUE
     BATONROUGE, LA 70802

YOU ARE HEREBY SUMMONED to comply with the demand of the Original Petition for Damages , filed on March 19, 2019, a
true and faithful copy whereof accompanies this citation, or to make an appearance by filing an answer or other pleading thereto, in
writing with the Clerk of Court at her office in the City of Houma, within fifteen (1 S) days after the service hereof,•

Your failure to so comply will subject you to the penalty of having a default judgment rendered against you.

Witness my hand and official seal this 21s' day ofMarch, 2019.


A true copy:                                                                               Theresa A. Robichaux, Clerk of Court
          MAR 2 1 2019 ,                                                                               L,X SELF'-'I'HOMASSIE
                                                                                                  ls/~SON
                                       20                                                  BY.•
                                                                                                              Deputy Clerk of Court
       eputy CletW of Cdurt
Cler 's Office, Hounia, Louisiana



                                                                    SHERIFF'S RETURN
                               PERSONAL SERVICE                            I         DOMICILIARY SERVICE
            STATE OF LO UISIANA                                                   STATE OF LO UISIANA
            PARISH OF                                                             PARISH OF
            Received on                                                           Received on
            the within                                                            the within
            together with a true copy thereof and a true copy of                  together with a true copy thereof and a true copy of pleadings
            pleadings mentioned above and on the                                  mentioned above and on the      day of
                      day of                            ,    20_.                 20_
            1 served the same on the safd                                         I served the same at the domfcile of the said

            IN PERSON in the Parish of                                            Situated in the Parish of                           LA at about
            LA., at about _ miles from the courthouse of the said Parish.                  miles from the courthouse of the Partsh of
                                                                                                                           LA by leaving the said true
            WHEREOF, I make this my return on this             day of             copies in the hands of
                                                 20 _                             a person apparently over the age of 16 years, betng and residfng at
                                                                                  the safd domicile of the said
                                                                                  who was absent at the time of servfce as determined from
                                            Deputy Sheriff                        the interrogation of the said
                                                                                  relatfve thereto.
                                Parish of
                                                                                   WHEREOF, I make this my return on this         day of
                                                                                                         20

                                                                                                                              Deputy Sheriff
                                                                                                              Parish of



               RETURNAND FILED:                                                                                         FEE.• $
                                                                                                                    MILEAGE: $
                                                                                                                       Total: $

                   Deputy Clerk of Court

           Requested By: Mr. Joseph "Joey" F. LaHatte, III; 2000 Clearview Parkway, Suite 203, Metairie, LA 70001;
                            (504) 309-2996




                                                                         [ SERVICE ]
        Case 2:19-cv-09332-SSV-DMD Document 1-1 Filed 04/12/19 Page 3 of 6




        32ND JUDICIAL DISTRICT COURT FOR THE PARISH OF TERREBONNE

                                         STATE OF LOUISIANA

  NO.    185375                                                                                             DIVISION "B "

                                             TRACIE HOOD

                                               VERSUS
             THE GOODYEAR TIRE & RUBBER COMPANY AND ABC INSURANCE
                                ` COMPANY

                              MAR 1 9 2019                             /S/ALYSON sELF-THOMASSIE
  FILED:
                                                             DEPUTY CLERK

                                       PETITION FOR DAMAGES

         The'petition of TRACIE HOOD, a person of the full age of majority and resident of the

  Parish of Terrebonne, State of Louisiana, respectfully represents as follows:

                                                       1.

         Made defendants herein are as follows:

         a) TI3tE GOODYEAR TIRE & RUBBER COMPANY, a non-Louisiana Business

             corporation with its principal place of business and State of Incorporation in the State

             of Ohio;

         b) ABC INSURANCE COMPANY (hereinafter "ABC INSURANCE"), a fictious

             name given to a currently unknown insurance company authorized to do and is doing

             business within the boundaries of the State of Louisiana and Parish of Terrebonne, with

             formal name to be later added to this petition by supplemental and amending filings;

                                                       2.

         At all times relevant hereto, Petitioner, TRACIE HOOD, was the owner of a 2005 Toyota

 Corolla vehicle. On March 15, 2018 TRACIE HOOD took her Corolla to the store owned and

  operated THE GOODYEAR TIRE & RUBBER COMPANY located at 848 Martin Luther King

  Jr. Blvd, Houma, Louisiana 70360 for a courtesy tire inspection, which resulted in

  employees/agents of THE GOODYEAR TIRE & RUBBER COMPANY removing her existing

  tires on her vehicle and replacing them with an assurance P195/65R15 tire.


                      y   ~       ~~               ~ ,ia ~ ~ r,~       ~ie   ~      ~_; ~       ~, ~Ei

FAX i=fr
                ---
                                                       `C                        ~ ~~ t
                                                ,. ;        ~. ~., _     t;~~ f, ~ ' ~ ~' ~ s ~~ ` ~ "~~;
                                                                         1 ~. ry ~r '       y        ~1'
                                                       i R~ g A
          Case 2:19-cv-09332-SSV-DMD Document 1-1 Filed 04/12/19 Page 4 of 6
VI




                                                       3.

            Upon leaving the premises after the tires installation the "tire light" in her vehicle

     immediately illuminated and her 2005 Corolla began shaking. TRACIE HOOD then immediately

     brought the vehicle back to the premises and explained the situation; however, employees/agents

     of THE GOODYEAR TIRE & RUBBER COMPANY refused to assist her any further and told

     TRACIE HOOD that the tires on her vehicle were both proper in size and properly installed.

     TRACIE HOOD then relied upon the expertise of THE GOODYEAR TIRE & RUBBER

     COMPANY and left the premises with her 2005 Corolla.

                                                      n




            On the next day on March 16, 2018, TRACIE HOOD was driving her 2005 Corolla down

     US 90 highway when she suddenly noticed a wobbling in the steering wheel and a jerking of the

     steering wheel. This resulted in the 2005 Toyota Corolla suddenly violently swerving and violently

     impacting the side rail of the highway. This impact caused damages to the vehicle and personal

     injuries to TRACIE HOODo

                                                       a




            Thereafter, TRACIE HOOD with caution and driving slowly, took the 2005 Toyota

     Corolla to a different store owned and operated by THE GOODYEAR TIRE & RUBBER

     COMPANY located several miles away in Metairie, Louisiana. Employees/agents at the Metairie

     location inspected the tires and noticed that the P195/65R15 tire installed on the 2005 Toyota

     Corolla was the incorrect tire, and was too small for the vehicle, thus, a P205 tire'was then installed

     on TRACIE HOOD'S vehicle. The car than drove correctly without vibratiori or steering wheel

     vibrations.

                                                       31

            As a direct and proximate result of the above described accident and injuries sustained

     therein, petitioner, TRACIE HOOD, suffered damages, past, present and future as follows:

            (A)     Medical expenses;                                                       `




            (B)     Physical pain and suffering;

            (C)     Mental and emotional anguish and suffering;

            (D)     Loss of enjoyment of life; and
      Case 2:19-cv-09332-SSV-DMD Document 1-1 Filed 04/12/19 Page 5 of 6




          (E)    Any and all other claims of damages that are reasonable in the premises.

                                                  7.

          As a result of this incident, petitioner, TRACIE HOOD is entitled to recover damages that

are reasonable under the circumstances due to the negligence of defendants in causing said

damages.

                                                  8.

          At all times relevant hereto, defendant, ABC INSURANCE provided a policy of insurance

to THE GOODYEAR TIRE & RUBBER COMPANY for liability coverage which provided for

coverage in the event of an occurrence under the policy of insurance including injuries sustained

to patrons of THE GOODYEAR TIRE & RUBBER COMPANY. Thereby, ABC

INSURANCE is being made a direct defendant in this case:

                                                  0

          In accordance with Louisiana Code of Civil Procedure, Article 1572 and 1913,

petitioner, TRACIE HOOD requests written notice of any and all assignments of this case for

trial or hearing and notice of any signing of any Judgment herein.

                                     PRAYER FOR RELIEF

          WHEREFORE, plaintiff TRACIE HOOD prays that the defendants, THE

GOODYEAR TIRE & RUBBER COMPANY and ABC INSURANCE COMPANY, be served

with a copy of this petition, and that after all legal delays they be required to answer same and after

all proceedings there be a judgment in favor of petitioner for all amounts commensurate with her

damages all as reasonable under the premise, to be determined by the trier of fact; said judgment

against defendants, THE GOODYEAR TIRE & RUBBER COMPANY and ABC

INSURANCE COMPANY, together with legal interest thereon from the date of judicial demand

until paid, for all cost of these proceedings, for all expert fees and for all general and equitable

relief.
     Case 2:19-cv-09332-SSV-DMD Document 1-1 Filed 04/12/19 Page 6 of 6




                                                Respectfully submitted:

                                                LAHATTE LAW FIRM, L.L.C.




                                                Joseph "Joey" F. LaHatte, III No. 31224
                                                Katherine Gurley No. 32150
                                                2000 Clearview Parkway, Suite 203
                                                Metairie, Louisiana 70001
                                                Telephone: (504) 30972996
                                                Facsimile:     (855) 733-8180
                                                joey@lahattelaw.com
                                                katherine@lahattelaw.com
                                                Attorneys for TRACIE HOOD




PLEASE SERVE:                                                    A j:RUE C~y (;lF '~ O~~}P~
                                                                    CL1ERK'S OFFiCE; djs'3iJ~,4,k
THE GOODYEAR TIRE & RUBBER COMPANY
Through its registered agent for service of process              LA.    ~A~~e ~' Zo~9 a0
Corporation Service Company
501 Louisiana Avenue
Baton Rouge, Louisiana 70802


ABC INSURANCE COMPANY
(please withhold service)




                                    r,. .         •.    .


                                            ,      ~.       •,
